UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009. []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box 929
